Citation Nr: 1428421	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-04 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) with alcohol dependence from February 8, 2009 to May 9, 2012.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received to reopen a claim for service connection for fibromyalgia (also claimed as muscle and joint pain) and anxiety, claimed as a medically unexplained chronic multisymptom illness.

5.  Entitlement to service connection for fibromyalgia, claimed as a medically unexplained chronic multisymptom illness.

6.  Entitlement to service connection for muscle and joint pain due to an undiagnosed illness.

7.  Whether new and material evidence has been received to reopen a claim for a skin disorder, to include alopecia, claimed as due to undiagnosed illness.

8.  Entitlement to service connection for a skin disorder, to included alopecia, claimed as due to an undiagnosed illness.

9.  Whether new and material evidence has been received to reopen a claim for service connection for memory loss and panic attacks, claimed as due to an undiagnosed illness.

10.  Entitlement to service connection for memory loss, panic attacks, anxiety, and fatigue, claimed as due to an undiagnosed illness. 

11.  Whether new and material evidence has been received to reopen a claim for service connection for chest pain, claimed as due to an undiagnosed illness.

12.  Entitlement to service connection for chest pain, claimed as due to an undiagnosed illness.

13.  Entitlement to service connection for chronic fatigue syndrome, claimed as a  medically unexplained chronic multisymptom illness.

14.  Entitlement to service connection for a respiratory disorder, claimed as due to undiagnosed illness.

15.  Entitlement to service connection for a functional gastrointestinal disorder, to include irritable bowel syndrome, claimed as a medically explained chronic multisymptom illness.

16.  Entitlement to service connection for gastrointestinal signs and symptoms due to an undiagnosed illness.

17.  Entitlement to a total disability rating based on individual unemployability.

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to May 1986 and from January 1988 to January 1992.  His service included duty in the Southwest Theater of operations during the Persian Gulf War.  He also served in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran requested a Board hearing but withdrew this request in February 2013.

The Virtual VA file contains documents not in the physical claims file, including VA treatment records dated after the most recent supplemental statement of the case, but none of the treatment records contain evidence relevant to the determinations made in the decision below.  A remand for initial agency of original jurisdiction (AOJ) consideration of these documents is therefore not required.  38 C.F.R. § 20.1304(c) (requiring remand for initial AOJ consideration of only of pertinent evidence).  The Veterans Benefits Management System (VBMS) paperless files contains rating decisions that are not relevant to the claims being decided on this appeal. 

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the (AOJ).



FINDINGS OF FACT

1.  The evidence is evenly balanced as to whether symptoms of PTSD most nearly approximated occupational and social impairment with deficiencies in most areas since February 8, 2009, but they did not more nearly approximate total occupational and social impairment.

2.  The Veteran does not have a current hearing loss disability in either ear.

3.  Tinnitus is unrelated to in-service noise exposure.

4.  In an April 1996 rating decision, VA denied entitlement to service connection for fibromyalgia and anxiety.  The Veteran neither appealed nor submitted new and material evidence within the one year appeal period.

5.  In an April 1998 rating decision, VA denied entitlement to service connection for muscle and joint pain, memory loss, alopecia, and chest pain, all claimed as due to undiagnosed illness.  The Veteran neither appealed nor submitted new and material evidence within the one year appeal period.

6.  Evidence received since the April 1996 and April 1998 rating decisions relates to unestablished facts necessary to substantiate the claims for entitlement to service connection for fibromyalgia, muscle and joint pain, memory loss and panic attacks, alopecia, and chest pain.

7.   The Veteran has not had fibromyalgia during the pendency of the claim.

8.  The Veteran's muscle and joint pain are signs or symptoms that have existed for more than 6 months, have become manifest to a degree of 10 percent or more, and have not been attributed to a known clinical diagnosis.

9.  The Veteran has not had a functional gastrointestinal disorder, to include irritable bowel syndrome, during the pendency of the claim.

10.  The Veteran's gastrointestinal symptoms are signs or symptoms that have existed for more than 6 months, have become manifest to a degree of 10 percent or more, and have not been attributed to a known clinical diagnosis.

11.  The Veteran's memory loss, panic attacks, anxiety, fatigue, and chest pain have been attributed to a known clinical diagnosis, specifically, posttraumatic stress disorder.

12.  The Veteran's respiratory symptoms have been attributed to a known clinical diagnosis, chronic obstructive pulmonary disease, which is unrelated to service.

13.  The Veteran's skin symptoms have been attributed to known clinical diagnoses, male pattern baldness and cysts, which are unrelated to service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 70 percent, but no higher, for PTSD, from February 8, 2009 to May 10, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  A hearing loss disability of either ear was not incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been incurred inservice.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

3.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.159, 3.303, 3.385 (2013).

4.  The April 1996 rating decision that denied entitlement to service connection for fibromyalgia and anxiety is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

5.   The April 1998 rating decision that denied entitlement to service connection for muscle and joint pain, memory loss, alopecia, and chest pain, all claimed as due to undiagnosed illness, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

6.  Evidence received since the April 1996 and  April 1998 decisions is new and material and the claims for entitlement to service connection for fibromyalgia, anxiety, muscle and joint pain, memory loss, alopecia, and chest pain, are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

7.  The Veteran does not have a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms, to include fibromyalgia or a functional gastrointestinal disorder including irritable bowel syndrome.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013); 76 Fed. Reg. 41696 (July 15, 2011).

8.  The Veteran's memory loss, panic attacks, anxiety, fatigue, and chest pains do not result from an undiagnosed illness or medically unexplained chronic multisymptom illness, but rather are due to his service connected posttraumatic stress disorder.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317. 

9.  Respiratory symptoms do not result from an undiagnosed illness or medically unexplained chronic multisymptom illness but from chronic obstructive pulmonary disease.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317.

10.  Chronic obstructive pulmonary disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

11.  The Veteran has muscle and joint pain that are signs and symptoms of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317.

12.  The Veteran  has gastrointestinal signs and symptoms due to an undiagnosed illness.  38 U.S.C.A. § 1117, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317.

13.  The Veteran does not have signs or symptoms involving skin, to include alopecia, that result from an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1117, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317.

14.  Male pattern baldness and cysts were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  With regard to the claim for a higher initial rating for PTSD from February 8, 2009 to May 10, 2012, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With regard to the applications to reopen and claims being granted, discussion of the VCAA is unnecessary.
 
As to the remaining claims, VA notified the Veteran in March 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in November 2012.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional, identified, existing records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the appeal

Analysis

PTSD

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD with alcohol dependence is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In August 2010, the RO granted entitlement to service connection for PTSD and assigned a 30 percent rating, effective February 8, 2009.  After the Veteran disagreed with the assigned rating, the RO in November 2012 increased the rating to 100 percent, effective May 10, 2012, creating a staged rating and leaving the 30 percent rating intact from February 8, 2009.  As the November 2012 action did not grant the requested benefit in full because the 100 percent rating was not assigned from the effective date of the grant of service connection, the issue of whether an initial rating higher than 30 percent is warranted from February 8, 2009 to May 10, 2012 remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise). 

All psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders (general rating formula).  38 C.F.R. § 4.130.  Pursuant to the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term 'such as' in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).   Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be 'due to' those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  A score in between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).

In this case, the RO granted the 100 percent rating effective the May 10, 2012 date of a VA-authorized psychiatric examination which indicated that the Veteran had symptoms listed in the criteria for a 100 percent rating including intermittent inability to perform activities of daily living and impaired impulse control, with a global assessment of functioning score of 47.

From February 8, 2009 to May 10, 2012, the symptoms of the Veteran's PTSD most nearly approximated occupational and social impairment with deficiencies in most areas.  At the October 2009 VA examination, there was suicidal and homicidal ideation and the global assessment of functioning score was 60.  At the July 2010 VA-authorized examination, the examiner indicated that the appellant's symptoms were severe and included suicidal ideation, and the global assessment of functioning score was 58.  At the July 2011 VA examination, the Veteran indicated a history of suicide attempts and the global assessment of functioning score was 55.  The examiner indicated that the Veteran did poorly in family relationships, was withdrawn, and had lost interest in people and friendships.  The Veteran also had symptoms listed in the criteria for 30 and 50 percent ratings at the July 2010 and July 2011 examination.  The Veteran was employed at the time of the October 2009 and July 2010 examinations but indicated on the July 2011 examination that he had not worked since October 2010, attributing this to both his physical and psychiatric disabilities.  

Given that the Veteran has had symptoms listed in the criteria for 30, 50, and 70 percent ratings, and has shown at times difficulty in establishing and maintaining effective work and social relationships and at times an inability to do so, the evidence is approximately evenly balanced as to whether his disability picture more nearly approximates the criteria for a 50 or 70 percent rating.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, an initial 70 percent rating is warranted from February 8, 2009 to May 10, 2012.  38 U.S.C.A. § 5107(b).

A higher, 100 percent rating is not, however, warranted because the pathology due to posttraumatic stress disorder did not more nearly approximated the total social and occupational impairment represented by the criteria for a 100 percent rating, or been approximately evenly balanced between those and the criteria for a 70 percent rating.  

At the October 2009, July 2010, and July 2011 examinations, the Veteran was oriented, with normal appearance and hygiene, speech, and no history of delusions or hallucinations.  There was evidence of impaired judgment but not thought processes, and mild memory impairment.  The October 2009 VA examination report indicated regarding ability to maintain personal hygiene, "No," but the context of the report makes clear that the negative answer referred to inability to maintain personal hygiene.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, at the July 2010 examination, the Veteran indicated that his relationship with his supervisor and co-workers was good, and at the July 2011 examination he indicated that his current relationship with his mother was good, with his siblings was fair, with occasional contact with his sisters, and ok work relationships.  

The foregoing evidence and the assigned global assessment of functioning scores reflect that neither the Veteran's symptoms nor his overall level of impairment more nearly approximated the criteria for a 100 percent rating or that the evidence was approximately evenly balanced in this regard.  As the preponderance of the evidence was against entitlement to an initial 100 percent rating for PTSD from February 8, 2009 to May 10, 2012, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).

Extraschedular

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  The fact that as noted in the cases cited above, the criteria refer to symptoms "such as" those listed as well as the overall level of impairment caused by these symptoms.  This language is broad enough to encompass all of the symptoms indicated in the lay and medical evidence discussed above.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Therefore, referral for consideration of an extraschedular rating for PTSD from February 8, 2009 to May 10, 2012 is not warranted.  38 C.F.R. § 3.321(b)(1).

Hearing Loss and Tinnitus

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Entitlement to service connection for a hearing loss disability may be warranted on a direct incurrence, presumptive, or continuity of symptomatology basis where the relevant criteria are met.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (nexus between current disability and service); 38 C.F.R. § 3.303(d) (disease diagnosed after service and evidence establishes it was incurred in service); 38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a) (presumptive service connection warranted for organic diseases of the nervous system); VA Adjudication Manual Rewrite, M21-1MR III.iv.4.B.12.a (June 5, 2012) ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R.  3.309(a)").

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (38 U.S.C.A. § 1110 requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran filed his claims for service connection for hearing loss disability in January 2009.

On the September 2009 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
1
15
LEFT
10
5
5
0
5

Maryland CNC speech recognition scores were 100 percent in the right ear and 98 percent in the left ear.  In a February 2010 addendum, the audiologist who conducted the September 2009 VA examination indicated that since hearing was within normal limits, it was not likely that any hearing loss was related to service.  

The applicable regulation, 38 C.F.R. § 3.385 specifically requires that the auditory threshold be 40 or greater in one of the frequencies between 500 and 4000, inclusive, or that the threshold be 26 or more in 3 of those frequencies, or that Maryland CNC speech recognition scores be "less than 94 percent."  None of these requirements were met on the September 2009 VA examination or in any other document in the physical or Virtual VA claims file.  To the extent that the Veteran claims he has a hearing loss disability, laypersons are competent to opine as to some medical matters.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The existence of a hearing loss disability for VA purposes, as opposed to a hearing loss,  however, is a determination for which VA requires specific audiometric and speech recognition scores.  VA has thus determined that the question of whether hearing loss disability exists is a medical one for which specific medical evidence is required and lay evidence is therefore not competent.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

As the preponderance of the evidence reflects that the Veteran has not had a hearing loss disability of either ear at any time during the pendency of the claim or otherwise, he has not met the current disability requirement.  Cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) ("when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency").  The benefit of the doubt doctrine is therefore not for application and the claim for entitlement to service connection for bilateral hearing loss disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As to tinnitus, the Veteran's military occupational specialty was infantryman, and he is therefore presumed to have been exposed to loud noises during service.  

The service treatment records do not contain any reference to complaints, symptoms, treatment, or diagnoses relating to tinnitus.  

At the September 2009 VA examination, the Veteran indicated that tinnitus began after service with no specific beginning identified.  In the February 2010 addendum, the VA examiner found that, as there was no evidence of tinnitus in service and the Veteran indicated that the onset of tinnitus was after service, it was not likely that tinnitus was the result of military service.  As the September 2009 VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  There is no contrary medical opinion in the evidence of record.

As to the lay evidence, the Veteran is competent to state that he experiences tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").   He did not, however, indicate that he experienced tinnitus continuously from the time of service.  Moreover, to the extent that he claims his tinnitus is related to in-service noise exposure, this testimony as to the etiology of the tinnitus, as opposed to its existence, is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  In any event, to the extent that the Veteran's testimony is competent, the specific, reasoned opinion of the trained health care professional who conducted the September 2009 VA examination is of greater probative weight than the Veteran's more general lay assertions.

As the preponderance of the evidence is thus against the claim, the benefit of the doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b).

Reopening

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claims.

The law governing service connection is noted above.  Pursuant to 38 U.S.C.A. § 1117, "a Persian Gulf Veteran with a qualifying chronic disability," that manifests to a degree of 10 percent or more before December 31, 2016, may be entitled to compensation. 38 U.S.C. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  As the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, he is a Persian Gulf Veteran.

There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to § 1117.  Qualifying chronic disabilities include those that result from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, to include irritable bowel syndrome) that is defined by a cluster of signs or symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection."  38 U.S.C.A. § 1117(a)(2)(A),(B),(C); 38 C.F.R. § 3.317(a)(2)(i)(B).

VA has defined a medically unexplained chronic multisymptom illness as 
"a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).

The statute provides three examples of a medically unexplained chronic multisymptom illness: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  38 U.S.C.A. § 1117(a)(2)(i)(B).  The regulation provided these same examples in 38 C.F.R. § 3.317(2)(B), however, it was recently amended to change the third example from irritable bowel syndrome to functional gastrointestinal disorders.  See 76 Fed. Reg. 41696 (July 15, 2011) (codified at 38 C.F.R. § 3.317(a)(2)(i)(B)(3), effective August 15, 2011 and applicable to claims pending before, filed with or remanded to VA on or after August 15, 2011).  A note to this provision defines functional gastrointestinal disorders to include a list of specific functional gastrointestinal disorders including irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(i)(B)(3), Note.

Along with the three examples of a medically unexplained chronic multisymptom illness provided by § 1117(a)(2)(B), Congress has provided a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multisymptom illness that includes: skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory system symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders.  See 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

The provisions of 38 C.F.R. § 3.317(a)(ii) provide that, in order to be considered a qualifying chronic disability, a disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  The definition of "medically unexplained chronic multisymptom illness" includes a "diagnosed illness without conclusive pathophysiology or etiology."

In April 1996, the RO denied the Veteran's claims for entitlement to service connection for fibromyalgia, major depressive disorder, and stomach, vomiting, and night sweats, all claimed as due to undiagnosed illness.  The Veteran was notified of this denial in a letter later that month, but did not appeal.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

In April 1998, the RO denied the Veteran's claims for entitlement to service connection for muscle and joint pain, memory loss, alopecia, chest pains, and stomach, all claimed as due to undiagnosed illness.  The RO's denial was based in part on the lack of evidence as to the etiology of the claimed disabilities.  The evidence received since these denials includes evidence addressing their etiology.  As the new evidence relates to the bases for the prior denials, and raises a reasonable possibility of substantiating the claims, reopening of the claims is warranted.  The Board notes that as the RO also reopened the claims, affording the Veteran VA examinations with regard to them, there is no prejudice to the Veteran in the Board also addressing the claims on the merits.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service Connection

As the Veteran is a Persian Gulf Veteran, a diagnosis of fibromyalgia, chronic fatigue syndrome, or a functional gastrointestinal disorder including irritable bowel syndrome would warrant entitlement to service connection for a medically unexplained chronic multisymptom illness.  In this regard, the issue is whether the Veteran has any of these medically unexplained chronic multisymptom illness since he filed his February 2009 application to reopen his claim for entitlement to service connection for this disability.  Moreover, evidence from prior to the pendency of the claim must be considered.  Romanowsky, 26 Vet. App. at 294.

The Veteran has reported being diagnosed with fibromyalgia and is competent to do so, and there are diagnoses of this disorder in the medical evidence.  At a December 1995 VA muscles examination the examiner indicated that the Veteran stated he had pain all over his body, which felt like it was pushing on his bones.  All specific examination findings were normal, the diagnoses was fibromyalgia, and the examiner indicated, "The patient has a very large component of anxiety as well which contributes to his symptoms.  He has a normal physical exam, however."  

At a December 1995 VA general medical examination, the Veteran and his wife indicated that the appellant had fibromyalgia, anxiety, and depression with muscle and joint pain all of the time in all joints.  The Veteran also indicated that he had stomach pains every day and his wife indicated that he had poor memory.  One diagnosis was history of anxiety and depression, which appeared to be the Veteran's primary problems.  The examiner noted, "He is anxious during this exam and his physical symptoms are all exacerbated or originate with his anxiety and depression.  The patient's memory loss and arhtralgias are probably all related to anxiety and depression."  The other diagnosis was fibromyalgia, with the examiner noting, "This is exacerbated by the fact that the patient is as anxious as he is."

In her October 1995 letter, Dr. Moran wrote that if the Veteran "has a rheumatologic diagnosis, it is fibromyalgia, as manifested by chronically nonrestful sleep, fatigue, diffuse myalgias and arthralgias without objective findings, and positive trigger points."  She noted, however, that the Veteran had a large number of other symptoms that could not be explained by this diagnosis, and that, "Insofar as they are not accompanied by any objective findings, the possibility should be considered that they are psychosomatic in etiology."  She indicated that she could not comment on the Veteran's suspicions that he suffered from Gulf War syndrome, given the lack of evidence at that time.

At a December 1995 VA joints examination the Veteran indicated that he had pain in all of his joints all over his body, stating that they were particularly pronounced in his knees and wrists.  The diagnoses were, "Arthralgias.  The patient has a completely normal joint exam in his knees as well as his wrists.  He has no other limitation in any of the other joints."

At a December 1997 VA examination the Veteran complained of memory problems, diffuse pain syndrome, chest pain, and abdominal cramps.  The examiner noted that on physical examination, there were no signs of any joint or muscular abnormalities, blood work did not reveal inflammatory response, that the exact cause of the Veteran's complaints of cramping, diarrhea, and reflux disease were "a large unknown.  The examiner also wrote, "All of these illnesses or complaints are part of an undiagnosed illness.  The exact etiology of all these symptoms are by large unknown.  It cannot be determined whether or not these symptoms are associated with any Persian Gulf type condition." 

At a September 2009 Persian Gulf examination, after extensive examination findings, the diagnoses were subjective history of fatigue with normal examination, with the problem associated with the diagnosis being chronic fatigue syndrome; no evidence of fibromyalgia, no trigger points tenderness, with the problem associated with the diagnosis being fibromyalgia; subjective history of diarrhea, with the problem associated with the diagnosis being irritable bowel syndrome; subjective generalized joint pains with normal examination, no loss of function, with problem associated with the diagnosis being joint pains; subjective memory loss with the problem associated with the diagnosis being memory loss; and respiratory exam normal, with the problem associated with the diagnosis being respiratory problem.

At a July 2012 VA examination after review and summary of the claims file, the examiner diagnosed chronic obstructive pulmonary disease and, in light of the review of records, patient history, and physical examination, concluded that it was less than likely permanently aggravated or a result of event and/or condition that occurred in service or within one year of separation.  Rather, the examiner found that chronic obstructive pulmonary disease was more likely than not related to the Veteran's personal tobacco use for over 20 years.  The examiner also noted that it was a diagnosed illness with a known etiology and not an undiagnosed illness due to environmental hazards due to Gulf War.

As to fibromyalgia, the examiner concluded, based on his review of medical records, patient history, and physical examination, that fibromyalgia was not likely a diagnosis.  He noted private and VA diagnoses of fibromyalgia, but opined that the findings and symptoms did not meet the diagnosis of fibromyalgia.  The examiner noted that the symptoms in 1995 were attributed by mental health examiners to anxiety and depression and that the same symptoms described on current examinations were at least as likely than not related to psychiatric diagnoses rather than fibromyalgia.  The examiner further found that the psychiatric conditions were not undiagnosed illnesses but rather diagnosed illnesses with known etiologies.

As to the skin, after considering the medical records, history, and physical examination of his three epidermoid cysts of the back and male pattern baldness, which he noted was claimed as alopecia, the examiner found that they were less than likely permanently aggravated by or a result of any event and/or condition that occurred in service and/or within one year of separation.  The examiner further found that the male pattern baldness and epidermoid cysts of the back were diagnosed conditions with known etiologies and not related to environmental hazards due to the Gulf War.

As to fatigue, after review of medical records, patient history, and physical examination, the examiner concluded that there was no diagnosis of chronic fatigue syndrome that was permanently aggravated or a result of any event and/or condition that occurred in service or within a year of separation.  He further found that it was more likely than not that the fatigue was a symptom of the Veteran's psychiatric conditions because the documentation from 1995 and forward indicated that mental health experts had determined that complaints of fatigue were associated with anxiety and depression.  He concluded that the fatigue was not a condition related to environmental hazards due to the Gulf War and was a diagnosed symptom with a known etiology which was a diagnosed psychiatric illness, i.e., depression and anxiety, and that the criteria for chronic fatigue syndrome were not met.

As to chest pain, after review of medical records, patient history, and physical examination, the examiner concluded that the claimed chest pains were less than likely permanently aggravated or a result of any event and/or condition that occurred in service or within one year of separation.  He noted that the evidence indicated that there were chest pains caused by hyperventilation due to anxiety as early as 1995.  The examiner noted that the Veteran did not have cardiac disease but did have hypertension, which was not related to military service.  The examiner found no indication that there were any heart conditions in service or related to hazards due to the Gulf War.  The examiner reiterated that objective testing did not indicate any cardiac disorder, and the chest pains more likely than not appeared to be symptoms due to hyperventilation, which was due to anxiety and depression which are known psychiatric diagnoses with known etiologies not related to environmental hazards due to the Gulf War.

As to functional gastrointestinal disorders including irritable bowel syndrome, the Veteran indicated that he experienced abdominal pain, bloating, and diarrhea.  After review of medical records, patient history, and physical examination, and review of the medical literature regarding irritable bowel syndrome that it was less than likely that any gastrointestinal syndrome that was permanently aggravated or a result of any event and/or condition that occurred in service or within one year of separation.  The examiner further noted that the Veteran did not meet the criteria for a diagnosis of irritable bowel syndrome based on the Rome II criteria or Manning criteria.  He noted that the Veteran read answers from paper references when asked about any gastrointestinal symptoms and that it was doubtful that without the aid of the references it was doubtful an answer to these questions would have been provided.  There were no gastrointestinal conditions including irritable bowel syndrome diagnosed.

The Board notes that the Veteran is service connected for posttraumatic stress disorder, headaches, and for bilateral lower extremity paralysis of the posterior tibial sensory and peroneal motor neuropathy.

The claims for entitlement to service connection for fibromyalgia, chronic fatigue syndrome, and a functional gastrointestinal disorder to include irritable bowel syndrome must be denied because the most probative evidence of record, the July 2012 VA examination report, indicated that the Veteran did not have a valid diagnosis of any of these disorders.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, including considering prior diagnoses, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

With regard to lay statements as to this and other etiological issues, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the statements of the Veteran's and lay witnesses as to the etiology of his symptoms and whether they are due to fibromyalgia or other medically unexplained chronic multisymptom illnesses or service relate to internal medical processes which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran and the lay witnesses are competent to opine on these issues, the Board finds the probative value of the specific, reasoned opinions of the trained health care professionals, in particular that of the July 2012 VA examiner, to be of greater probative weight than the more general lay assertions.

Similarly, with regard to chest pain, fatigue (as opposed to chronic fatigue syndrome), panic attacks, and memory loss, the examiner's opinion attributing these symptoms to the Veteran's already service connected psychiatric disorder is entitled to significant probative weight.  The examiner's opinion is consistent with Dr. Moran's observation that the possibility should be considered that many of the Veteran's symptoms were psychosomatic.  Thus, entitlement to service connection for chest pain, fatigue, panic attacks, and memory loss is not warranted under the Persian Gulf statute and regulation because the symptoms have been attributed to a known clinical diagnosis, for which the Veteran is already in receipt of service connection.

Entitlement to service connection for a respiratory disorder is not warranted as due to undiagnosed illness, because the symptoms have been attributed to a known clinical diagnosis, chronic obstructive pulmonary disease.  Moreover, the examiner's opinion that chronic obstructive pulmonary disease is not related to service, but rather, to the Veteran's tobacco use is entitled to significant probative weight because he explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304.  There were no respiratory symptoms in service and examination of the lungs were normal on the November 1991 separation examination.

Similarly, entitlement to service connection for a skin disorder, to include alopecia is not warranted because the symptoms have been attributed to known clinical diagnoses, cysts and male pattern baldness by a probative medical opinion and that same probative opinion, based on an accurate characterization of the evidence of record, found that they were not related to service.  There were no skin symptoms in service and the skin was normal on the November 1991 separation examination.

As to muscle and joint pain and gastrointestinal signs or symptoms, however, the criteria for service connection due to undiagnosed illness have been met.   While the examiner found that the Veteran did not have fibromyalgia or irritable bowel syndrome, the appellant has had muscle and joint pain and gastrointestinal symptoms for years with repeatedly normal examination findings.  The Veteran's symptoms have not been attributed to a known clinical diagnoses.  While there was some indication that some of the pain or symptoms were aggravated by the psychiatric disorders, there is no probative opinion attributing them to a known clinical diagnosis.  Moreover, the symptoms of these signs and symptoms have been of sufficient severity to reflect that they have become manifest to a degree of 10 percent or more.  Consequently, entitlement to service connection for muscle and joint pain and gastrointestinal signs or symptoms due to undiagnosed illness is warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for bilateral hearing loss disability, tinnitus, fibromyalgia, a skin disorder to include alopecia, memory loss panic attacks, anxiety, fatigue, chest pain, chronic fatigue syndrome, a respiratory disorder, and a functional gastrointestinal disorder to include irritable bowel syndrome.  The benefit of the doubt doctrine is therefore not applicable to these claims, and has been resolved in favor of the Veteran with regard to the claims relating to muscle and joint pain and gastrointestinal symptoms.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to a 70 percent rating, but no higher, for PTSD with alcohol dependence from February 8, 2009 to May 10, 2012, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

The claim of entitlement to service connection for fibromyalgia (also claimed as muscle and joint pain) and anxiety, claimed as due to an undiagnosed illness, is reopened.

Entitlement to service connection for fibromyalgia, claimed as medically unexplained chronic multisymptom illness and as due to undiagnosed illness, denied.

Entitlement to service connection for muscle and joint pain due to undiagnosed illness is granted.

The claim of entitlement to service connection for alopecia claimed as due to an undiagnosed illness is reopened.

Entitlement to service connection for a skin disorder, to include alopecia, claimed as due to an undiagnosed illness is denied.

The claim of entitlement to service connection for memory loss and panic attacks, claimed as due to undiagnosed illness is reopened.

Entitlement to service connection for memory loss, panic attacks, anxiety, and fatigue, claimed as due to an undiagnosed illness, is denied.

The claim of entitlement to service connection for chest pain, claimed as due to an undiagnosed illness, is reopened.

Entitlement to service connection for chest pain, claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for chronic fatigue syndrome, claimed as a medically unexplained chronic multisymptom illness, is denied.

Entitlement to service connection for a respiratory disorder, claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for a functional gastrointestinal disorder, to include irritable bowel syndrome claimed as a medically explained chronic multisymptom illness, is denied.

Entitlement to service connection for gastrointestinal signs and symptoms due to an undiagnosed illness is granted.




REMAND

The Veteran has claimed entitlement to a total disability rating based on individual unemployability based on his service connected disabilities.  As the Board has increased the rating for PTSD and granted entitlement to service connection for other disabilities, a remand is warranted for the RO to consider the issue in light of these new developments.  The Board notes that the RO has also granted a 100 percent rating for PTSD from May 10, 2012.  The Court has held that the grant of a 100 percent rating does not always render moot a claim for a total disability rating based on individual unemployability.  Bradley v. Peake, 22 Vet. App. 280 (2008).  The RO should consider whether the grant of a 100 percent rating from May 10, 2012 has rendered the Veteran's claim for total disability rating based on individual unemployability moot from that date, considering the reasoning of the Court in Bradley.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to a total disability rating based on individual unemployability, to include consideration of whether the issue is moot from May 10, 2012 in light of Bradley.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


